PER CURIAM
Both parties to this dissolution proceeding have appealed. We find no reason to change the trial court’s decree except in one respect: The trial court awarded wife $200 per month spousal support for nine months, but it is urged by the husband and conceded by the wife that there was no evidence presented of any need for spousal support. That part of the decree, therefore, is stricken. Ward v. Ward, 41 Or App 447, 453, 599 P2d 1151 (1979).
Affirmed as modified and remanded; no costs to either party.